Citation Nr: 1328542	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability 
manifested by diarrhea, to include Irritable Bowel Syndrome 
(IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel

INTRODUCTION

The Veteran served on active duty from March 1982 to 
September 2003.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a September 2004 rating 
decision issued by the Regional Office (RO) in Roanoke, 
Virginia.  This case was previously remanded by the Board in 
March 2010 and January 2013 and it has now been returned to 
the Board.

The Veteran testified at a hearing before the undersigned in 
September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The January 2013 remand instructed that the Veteran be 
afforded a VA examination for his claimed gastrointestinal 
disorder.  The remand directed that an opinion be obtained 
as to whether the Veteran had a current disability, to 
include IBS, that was related to the diarrhea that he 
experienced in service or the Veteran's service connected 
disabilities, including medications used to treat the 
service connected disabilities.  A Veteran is entitled to 
compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013 an opinion was obtained and the Veteran was 
diagnosed with IBS.  However, the etiology opinion is 
inadequate.  Initially, the Board notes that the examiner 
did not provide any opinion as to direct service connection.  
Additionally, with respect to secondary service connection, 
the rationale provided by the examiner merely stated that 
non-steroidal anti-inflammatories (NSAIDs) and proton pump 
inhibitors were more commonly used in patients that had IBS 
but it was unknown whether there was any causal relationship 
between the two.  The examiner did not consider the 
Veteran's particular examination, medical history, and risk 
factors to determine whether, in his individual case, it was 
at least as likely as not that his IBS was related to his 
use of NSAIDs or proton pump inhibitors.  Additional, while 
the examiner noted that these medications may alter 
intestinal homeostasis, she offered no opinion as to whether 
this may have aggravated the Veteran's IBS.  As such, an 
addendum opinion is necessary to address these issues.

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the 
examiner who performed the March 2013 
examination, or a similarly qualified 
examiner.  The addendum should address the 
following issues:

(a)  whether the Veteran's IBS is at least 
as likely as not (at least 50 percent 
likely) related to the episodes of 
diarrhea that he experienced in service;

(b)  whether, in this Veteran's particular 
case, considering the examination results 
and the Veteran's medical history and/or 
other risk factors, it is at least as 
likely as not (at least 50 percent likely) 
that his particular case of IBS is due to 
either NSAIDs or proton pump inhibitors.  

(c)  Whether the Veteran's IBS was at 
least as likely as not (at least 50 
percent likely) made permanently worse as 
a result of his use of NSAIDs or proton 
pump inhibitors.

A complete rationale must be provided for 
each opinion rendered.
 
2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case and 
given an opportunity to respond thereto. 

Then, if applicable, the case should be returned to the 
Board for appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


